Citation Nr: 1135307	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-35 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to March 1966.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from June 2006 and April 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for schizophrenia.  He claims that the onset of this condition was during his military service.  Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed 

The record includes a November 1981 VA psychiatric examination report wherein the Veteran reported that he began to have some nervous problems while in service.  He described that he got jittery and felt that he was unable to do things well.  The Veteran also reported that after service separation he saw a doctor in Chicago and was placed on Mellaril and by 1972 he had to see the doctor again and continued on the medication.  The Veteran stated that subsequently he was at the D. General Hospital and admitted to N. state hospital in July 1981 at which time paranoid schizophrenia was diagnosed.  However, the VA physician noted that the medical records from the Veteran's service or other psychiatric treatments were not available for comparison, and stated that it was not possible to make any relationship or association between the Veteran's present emotional problem and his emotional status while in service.  

The Board further notes the Veteran's claim that his current schizophrenia was incurred as a result of an experience that happened during his military service.  The Veteran's representative points out in an August 2011 brief that the Veteran's service personnel records are potentially useful in establishing his service connection claim for a mental disorder.  In that regard, the Veteran reported in a June 2006 written statement that he "got into some trouble," which prompted a military court proceeding after which he was discharged from military service.  Based on the foregoing, the Board finds that the Veteran's service personnel records must be obtained and reviewed before the Board proceeds with the appeal.

The Veteran has never been afforded a VA examination in conjunction with this claim, and based on the Veteran's lay testimony the Board finds that a VA examination is necessary to adequately decide the merits of the claim herein.  McLendon, 20 Vet. App. at 83; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection" and quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain the Veteran's service personnel records from the appropriate source.  All attempts to locate and secure these records must be documented in the claims file.  If, after all procedurally appropriate actions to locate and secure the said records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence, as required by 38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded the appropriate VA examination by a psychiatrist or psychologist to determine the etiology of his current schizophrenia.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a complete review of the service treatment records and post service medical records, and service personnel records, as well as the Veteran's lay statements at the examination and in the claims file, the examiner must state whether his current schizophrenia is related to the Veteran's military service.  Specifically, the examiner must indicate whether the Veteran's currently diagnosed schizophrenia represents subsequent manifestations of any psychiatric symptoms or difficulties shown while in service.

A complete rationale and the bases for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  

5.  After completing the above action, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


